         Case: 3:20-cv-00591-JZ Doc #: 1 Filed: 03/19/20 1 of 4. PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO


 JACQUELYNN WILLIAMS, et al.                           CIVIL ACTION

         Plaintiffs,                                   No.:

 v.

 EDWARD SYPHAN and PITT OHIO,
 EXPRESS, LLC

         Defendant.


                                    NOTICE OF REMOVAL

       AND NOW, come Defendants, Edward Syphan and Pitt Ohio Express, LLC (“Pitt Ohio”),

by and through the undersigned counsel, John T. Pion, Esquire, Jordan C. Hettrich, Esquire, and

Pion, Nerone, Girman, Winslow & Smith, P.C., and remove the above-captioned lawsuit pursuant

to 28 U.S.C. § 1441 et seq. from the Court of Common Pleas of Ottawa County, Ohio (Case No.

2020-CVC-091), to the United States District Court for the Northern District of Ohio, and in

support thereof, aver as follows:

       1.       Plaintiffs initiated the instant lawsuit in the Court of Common Pleas of Ottawa

County, Ohio (Case No. 2020-CVC-091). Copies of the docket and all pleadings and process filed

in the State Court action are attached hereto as Exhibit “A.”

       2.       The Complaint names Edward Syphan and Pitt Ohio as defendants and purports to

assert negligence, wrongful death, survival, and intentional infliction of emotional distress relative

to the death of James Williams.

       3.       Per the Complaint, Plaintiffs are residents of Toledo, Lucas County, Ohio.

       4.       Edward Syphan is a resident of Hermitage, Pennsylvania.
           Case: 3:20-cv-00591-JZ Doc #: 1 Filed: 03/19/20 2 of 4. PageID #: 2




          5.    Pitt Ohio is a Pennsylvania limited liability company with its principle place of

business located in Pittsburgh, Pennsylvania.

          6.    Per the Complaint, James Williams was forty (40) years old at the time of his death,

and had a life expectancy of an additional thirty-seven (37) years. (Compl. ¶14). Additionally, per

the Complaint, James Williamson was working as a truck driver and had just received a CDL Class

B License. (Id.). Additionally, per the Complaint, Class B Operators earn about $36,000 per year.

(Id.).

          7.    Per the Complaint, Plaintiffs seek compensatory damages, including damages for

loss on consortium, extreme conscious pain and suffering, terror, lost wages, funeral expenses and

economic and non-economic losses relative to the death of James Williams.

          8.    Per the Complaint, Plaintiffs also seek punitive damages.

          9.    The above-captioned action, pending in the Court of Common Pleas of Ottawa

County, Ohio is within the jurisdiction of the United States District Court for the Northern District

of Ohio.

          10.   The United States District Court for the Northern District of Ohio has original

jurisdiction over this action pursuant to 28 U.S.C. § 1332 inasmuch as the matter in controversy

exceeds the sum of $75,000.00, exclusive of interest and costs, and is between citizens of different

states.

          11.   This action is removable from the Court of Common Pleas of Ottawa County

pursuant to the provisions of 28 U.S.C. § 1441 et seq.

          12.   Concurrent with the filing of this Notice of Removal, Defendants have filed a

Notice of Filing of Notice of Removal with the Ottawa County Clerk of Courts, advising that they

have removed this action to the United States District Court for the Northern District of Ohio.



                                                 2
         Case: 3:20-cv-00591-JZ Doc #: 1 Filed: 03/19/20 3 of 4. PageID #: 3




       13.     In filing this Notice of Removal, Defendants do not waive any affirmative defenses

they may assert in this action.

       WHEREFORE, Defendants, Edward Syphan and Pitt Ohio pray that this Honorable Court

remove the above-captioned case from the Court of Common Pleas of Ottaway County, Ohio to

the United States District Court for the Northern District of Ohio.

JURY TRIAL DEMANDED

                                              Respectfully submitted,

                                              PION, NERONE, GIRMAN, WINSLOW
                                               & SMITH, P.C.

                                                /s/ John T. Pion, Esquire
                                              JOHN T. PION, ESQUIRE
                                              Attorney I.D. No. 0070722
                                              JORDAN C. HETTRICH, ESQUIRE
                                              Attorney I.D. No. 0091744
                                              420 Ft. Duquesne Boulevard
                                              1500 One Gateway Center
                                              Pittsburgh, PA 15222
                                              jpion@pionlaw.com
                                              jhettrich@pionlaw.com
                                              Attorneys for Defendants,
                                              Edward Syphan and Pitt Ohio Express, LLC




                                                 3
        Case: 3:20-cv-00591-JZ Doc #: 1 Filed: 03/19/20 4 of 4. PageID #: 4




                              CERTIFICATE OF SERVICE


       I, John T. Pion, Esquire, hereby certify that a true and correct copy of the foregoing

NOTICE OF REMOVAL was served upon counsel of record via electronic mail this 19th day of

March, 2019, as follows:

                                 Kent D. Riesen, Esquire
                             Anspach, Meeks, Ellenberger, LLP
                             300 Madison Avenue, Suite 1600
                                    Toledo, OH 43604
                                kriesen@anspachlaw.com



                                          Respectfully submitted,

                                          PION, NERONE, GIRMAN, WINSLOW
                                           & SMITH, P.C.

                                            /s/ John T. Pion, Esquire
                                          JOHN T. PION, ESQUIRE
                                          Attorney I.D. No. 0070722
                                          JORDAN C. HETTRICH, ESQUIRE
                                          Attorney I.D. No. 0091744
                                          420 Ft. Duquesne Boulevard
                                          1500 One Gateway Center
                                          Pittsburgh, PA 15222
                                          jpion@pionlaw.com
                                          jhettrich@pionlaw.com
                                          Attorneys for Defendants,
                                          Edward Syphan and Pitt Ohio Express, LLC
